UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: ADVISORY RESEARCH FUNDS Advisory Research All Cap Value Fund (ADVGX) Advisory Research Emerging Markets Opportunities Fund (ADVMX) Advisory Research Global Value Fund (ADVWX) Advisory Research International All Cap Value Fund (ADVEX) Advisory Research International Small Cap Value Fund (Investor Class - ADVIX) Advisory Research International Small Cap Value Fund (Institutional Class - ADVLX) Advisory Research Small Company Opportunities Fund (ADVSX) Advisory Research Strategic Income Fund (ADVNX) ANNUAL REPORT October 31, 2014 Advisory Research Funds Each a series of Investment Managers Series Trust Table of Contents Advisory Research All Cap Value Fund Letter to Shareholders 1 Fund Performance 3 Schedule of Investments 4 Advisory Research Emerging Markets Opportunities Fund Letter to Shareholders 7 Fund Performance 11 Schedule of Investments 12 Advisory Research Global Value Fund Letter to Shareholders 17 Fund Performance 19 Schedule of Investments 20 Advisory Research International All Cap Value Fund Letter to Shareholders 26 Fund Performance 29 Schedule of Investments 30 Advisory Research International Small Cap Value Fund Letter to Shareholders 34 Fund Performance 37 Schedule of Investments 38 Advisory Research Small Company Opportunities Fund Letter to Shareholders 43 Fund Performance 45 Schedule of Investments 46 Advisory Research Strategic Income Fund Letter to Shareholders 49 Fund Performance 51 Schedule of Investments 52 Statements of Assets and Liabilities 58 Statements of Operations 60 Statements of Changes in Net Assets 62 Financial Highlights 69 Notes to Financial Statements 77 Report of Independent Registered Public Accounting Firm 91 Supplemental Information 92 Expense Examples 99 This report and the financial statements contained herein are provided for the general information of the shareholders of the Advisory Research Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www. Advisoryresearch.com Dear Shareholder, The Advisory Research All Cap Value Fund (the “Fund”) completed the fiscal year with solid absolute performance, but trailed its primary benchmark, the Russell 3000 Value Index (the “Index”). Our investment process focuses on finding and purchasing well‐capitalized, profitable companies that trade at a discount to our estimate of their net asset value. Current market volatility has provided additional opportunities to find such companies and invest in them at attractive prices. Market & Portfolio Overview U.S. equity markets posted solid returns during the year ended 10/31/2014, with the benchmark, Russell 3000 Value Index up over15%.The U.S. outperformed international markets during this period.The MSCI EAFE Index was up fractionally at 0.07% and the MSCI Emerging Markets Index was up 0.95%. Stronger domestic economic growth led to outperformance of U.S. equities.After a weak first calendar quarter with negative GDP growth at -2.1%, largely attributed to poor weather, U.S. GDP growth bounced back at 4.6% and 3.9% in the second and third calendar quarters, respectively.Additionally, unemployment declined during the fiscal year, from 7.2% at 10/31/13 to 5.8% at 10/31/14, further suggesting positive economic trends. The Advisory Research All Cap Value Fund underperformed the Russell 3000 Value Index during the most recent fiscal year. The underperformance was largely due to portfolio positioning on a market cap basis.As multiples have increased on the mega-cap names, we have found more attractive opportunities in companies with market capitalizations in the $20 billion and under range, which include small caps, mid caps and the lower end of the large cap spectrum.It is here where we believe the greatest opportunity for double digit annual returns on individual securities exist.But during the fiscal year, large caps significantly outperformed small caps, with the S&P 500 Index up 17.23% as compared to the Russell 2000 Index, which was up 8.06%.The outperformance of large caps was most pronounced in the third calendar quarter, when the S&P 500 Index returned +1.13% while the Russell 2000 Index fell -7.35%.This was one of the six weakest quarters for small caps vs. large caps in the last 35 years.However, it should be noted that following similar or bigger outperformance by large caps in the past, small caps have generally outperformed over the subsequent year, which bodes well for our current portfolio composition. From a sector perspective, our weakest sectors were Consumer Discretionary and Financial Services.In the former, Bed Bath & Beyond was a laggard.It reported weaker sales and earnings growth in the first part of the year, which led to a decline in the stock price.We added to our position on weakness, and were rewarded later in the year when the company reported strong results for its fiscal second quarter in September, which included a substantial jump in its online sales.The company also rewarded shareholders with a substantial increase in share repurchases during the year.In Financial Services, Loews Corporation, a diversified business that is categorized in financial services, was our weakest performer relative to the benchmark, as a result of the decline in value of its energy holdings.However, the company historically has been a strong performer, outperforming the Russell 3000 Value Index over the past decade.The stock trades at a discount to book value and the sum of the various public and private investments that it holds.Like Bed Bath and Beyond, we added to Loews on weakness during the year. On the positive side, our holdings in the Producer Durables and Consumer Staples sectors were areas of strength.Union Pacific Corporation was the strongest performer in the portfolio.The railroad company consistently posted strong revenue and earnings growth, as carload shipments increased during the year.The company also increased its dividend twice during the fiscal year, and repurchased stock.In Consumer Staples, Core-Mark Holdings Company was a strong performer.The company is the nation’s largest distributor of dry goods and fresh goods to convenience stores.Core-Mark has enjoyed several quarters of growth due to its focus on consolidating distribution to convenience stores, which is a fragmented industry.In addition, during the fiscal year, Core-Mark announced expansion into the drug-store channel, as a result of a contract to service 800 stores.We believe that Core-Mark is well positioned to continue to grow earnings.On the M&A front, two of our portfolio companies were the subject of announced takeovers during the fiscal year, DIRECTV (by AT&T) and Covidien (by Medtronic).Both were strong performers in the portfolio during the fiscal year.Looking ahead, we expect continued M&A activity to benefit the small and mid cap names in our portfolio. During the rally we have enjoyed since the recession lows in early 2009, the market has rewarded companies that we view as riskier – in particular, companies with high levels of debt. While low interest rates have encouraged many companies to add leverage to their balance sheets, we will not compromise our investment process. We do not want to invest in companies that may run into financial trouble due to over-levered balance sheets.Highly leveraged companies have tended to shine in the recent market environment.But over the long-term, we believe that investing in companies with solid balance sheets, trading at a discount to our estimate of their net asset value, and having strong management teams with plans to unlock value, present the best opportunities for outperformance. 1 Outlook We expect the continued economic recovery to buoy the equity markets going forward, however we expect more modest gains over the next five years, compared to the strong double digit annual returns of the last five years.We will remain committed to our investment philosophy and process and will continue to look for high quality companies with asset-rich balance sheets and management teams with clear and articulated plans to unlock value.Historically, investing in this profile of companies has provided the benefits of relative downside protection, upside participation, and long-term performance. We thank you for investing in the Advisory Research All Cap Value Fund and look forward to updating you again in 2015. Advisory Research, Inc. Risk Factors - Mutual funds are subject to risks which may cause investors to lose money. A principal risk of investing in the Fund is equity risk, which is the risk that the value of securities held by the Fund will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. The Fund’s investments in non-U.S. issuers may involve unique risks such as more volatility compared to investing in securities of U.S. issuers. The Fund’s investments in foreign issuers in developing or emerging market countries involve exposure to changes in economic and political factors. Current and future portfolio holdings are subject to change and risk. Advisory Research 2 Advisory Research All Cap Value Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Russell 3000 Value Index.Results include the reinvestment of all dividends and capital gains. The Russell 3000 Value Index measures the performance of the broad value segment of U.S. equity value universe. It includes those Russell 3000 companies with lower price-to-book ratios and lower forecasted growth values. This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years Since Inception* Advisory Research All Cap Value Fund 11.18% 16.06% 13.52% Russell 3000 Value Index 15.76% 20.23% 15.04% *Fund commenced operations on November 16, 2009. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund were 1.19% and 1.01% respectively, which were the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lower.The contractual fee waivers are in effect until February 28, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the reflection of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 3 Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 96.6% COMMUNICATIONS – 4.3% Comcast Corp. - Class A $ Tribune Media Co. - Class A* CONSUMER DISCRETIONARY – 9.7% Bed Bath & Beyond, Inc.* Biglari Holdings, Inc.* H&R Block, Inc. Ross Stores, Inc. CONSUMER STAPLES – 11.8% Core-Mark Holding Co., Inc. CST Brands, Inc. JM Smucker Co. Mondelez International, Inc. - Class A PepsiCo, Inc. ENERGY – 10.0% Carrizo Oil & Gas, Inc.* Chevron Corp. Delek U.S. Holdings, Inc. Gulfport Energy Corp.* Pioneer Natural Resources Co. FINANCIALS – 25.2% Allied World Assurance Co. Holdings A.G. American Express Co. American International Group, Inc. Berkshire Hathaway, Inc. - Class B* CIT Group, Inc. Enstar Group Ltd.* FNF Group JPMorgan Chase & Co. Loews Corp. Northfield Bancorp, Inc. U.S. Bancorp HEALTH CARE – 8.9% Gilead Sciences, Inc.* Johnson & Johnson Medtronic, Inc. 4 Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) UnitedHealth Group, Inc. $ INDUSTRIALS – 14.6% CSX Corp. Emerson Electric Co. Oshkosh Corp. Raytheon Co. TE Connectivity Ltd. Union Pacific Corp. W.W. Grainger, Inc. MATERIALS – 3.5% H.B. Fuller Co. Rayonier Advanced Materials, Inc. TECHNOLOGY – 8.6% CDW Corp. Convergys Corp. Microsoft Corp. Motorola Solutions, Inc. TeleTech Holdings, Inc.* TOTAL COMMON STOCKS (Cost $46,114,420) SHORT-TERM INVESTMENTS – 1.8% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,058,087) TOTAL INVESTMENTS – 98.4% (Cost $47,172,507) Other Assets in Excess of Liabilities – 1.6% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 Advisory Research All Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Industry Percent of Total Net Assets Common Stocks Real Estate Operating & Services 13.7% Oil, Gas & Coal 10.0% Consumer Products 6.9% Institutional Financial Services 5.8% Banking 5.7% Technology Services 5.1% Biotechnology & Pharmaceuticals 4.7% Retail Discretionary 4.6% Transportation Equipment 4.5% Media Content 4.3% Home & Office Products 3.6% Aerospace & Defense 3.5% Electrical Equipment 3.5% Chemicals 3.5% Retail Staples 3.2% Transportation & Logistics 3.1% Health Care Facilities/Services 2.2% Semiconductors 2.1% Medical Equipment/Devices 2.1% Distribution/Wholesale - Consumer Staples 1.7% Recreational Facilities & Services 1.4% Design, Manufacturing & Distribution 1.4% Total Common Stocks 96.6% Short-Term Investments 1.8% Total Investments 98.4% Other Assets in Excess of Liabilities 1.6% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 Dear Shareholder, Fund Management is pleased to write its inaugural annual letter to shareholders of the Advisory Research Emerging Markets Fund (the “Fund”).We launched the Fund at the beginning of the fiscal year 2014 after researching the Emerging Market asset class for a lengthy period.At the onset of our research process, we felt that many securities in the Emerging Markets were overhyped and overvalued.The launch of the Fund coincides with general investor sentiment that is lukewarm on Emerging Markets as an asset class and with cheap valuations on both relative and absolute levels.These are the conditions that are most favorable for disciplined value investors and the Fund was launched with limited fanfare but lots of excitement from the Fund Management team. The Fund ended the fiscal year 2014 with reasonably strong absolute performance and strong relative performance to its primary benchmark, the MSCI Emerging Markets Index.We maintained strict adherence to our investment process, which focuses on finding well-capitalized companies trading at low valuations with attractive business models and capable management teams. Because our investments are predominantly located in Emerging Markets, many of our holdings are exposed to attractive local and macro-trends, which we hope will result in above average growth rates over the long term. Market & Performance Overview We established the Fund to take advantage of inefficiencies in our investible universe, namely mid and small capitalization securities located in Emerging Markets as defined by MSCI.These inefficiencies result for a range of reasons including (but not limited to): 1) trading restrictions for local shares; 2) language and cultural barriers; 3) limited sell-side research coverage; 4) heavy reliance by many investors to invest in Emerging Markets via Index Funds and Exchange Traded Funds (ETFs) that focus on the largest and most liquid securities; and 5) lower penetration of foreign and local institutional investors focused on the Emerging Markets with a value investment orientation. Given barriers to trading in these markets and the proclivity for many investors to focus their attention on “growth” stocks in the Emerging Markets, Fund Management is given a wide berth to pursue stocks that fit our core investment tenants.We focus our attention on sourcing and researching stocks that trade cheaply relative to their Net Asset Value (“NAV”), have limited debt and risk of financial distress, are profitable and boast management teams with a clear strategy to unlock value for shareholders. There are over 5,000 stocks in our investable and growing universe, which makes our pool from which to choose larger than the small and mid cap market in the U.S. and in Developed Non-U.S. markets.Our goal is to invest in approximately 70 companies, which means we are buying less than 1.5% of the stocks in our universe; we can afford to be very choosy! Fund Management’s research delves deeply into the balance sheets of potential investments to determine our NAV estimate; this process strips away assets that generally do not hold up well in down markets and adjusts many standard GAAP1 or IFRS2 items to the fair market value of these items.For example, we generally do not factor in the value of intangibles in our NAV analysis but discount off-balance sheet liabilities such as onerous pension liabilities or operating leases.We believe we can reasonably understand the potential downside of a prospective investment via our NAV estimate. We also strive to determine the potential upside of an investment, and we use a combination of quantitative and qualitative analysis to derive our upside estimate.An important part of our analysis is developed through our ongoing dialogue, both over the phone and in person, with management teams to determine if they have clear plans to unlock the value of the shares for the benefit of all shareholders.We understand unlocking value can take a considerable amount of time, so we also ensure that the companies under our consideration have little to no debt or risk of financial distress.In addition, our average holding period of 1 to 3 years allows our management teams time to deliver on their strategies.In an investment climate which is frequently driven by quarterly results, our ability to look out over the mid-term gives us an opportunity to take advantage of time arbitrage, which is not available to many of our competitors.Finally, while we are not driven by macroeconomic and currency related factors, we are cognizant of them and we analyze these factors in an attempt to capitalize on pricing anomalies. 1 Generally Accepted Accounting Principles 2 International Financial Reporting Standards 7 We are generally pleased with the performance of the Fund for fiscal year 2014.From a sector perspective, we outperformed our primary benchmark in Materials and Consumer Staples during the year, while our holdings in Information Technology and our lack of exposure in Utilities detracted from performance.From a country perspective, securities in South Korea and Malaysia contributed positively to performance, while companies in Hong Kong and an underweight position in India detracted from performance. Examples of securities that performed well during the year were Cahya Mata Sarawak and VST Holdings Limited.Cahya Mata Sarawak is a Malaysian conglomerate founded in 1974.At inception, the company’s initial business was in cement, but today it encompasses over 40 companies involved in cement, construction materials, trading, construction, road maintenance, property development, financial services, education and other businesses.We purchased the stock at 1.2x price to book value and at a material discount to our estimate of its NAV.The company’s core cement business operates as a near monopoly on the island of Sarawak in Malaysia and was seeing a rebound in profitability following a clinker upgrade project along with plans to expand cement capacity.The Management team ran a conservative balance sheet with 25% of the market cap in cash, demonstrated several shareholder friendly initiatives including share buybacks, and was increasing its investor relations efforts.CMS also owns a 20% equity stake in a ferrosilicon and manganese smelter with the Australian company, OM Holdings.We felt that the market was not ascribing any value to this asset, with full production projected to start in 2015.As the stock rose throughout the year we sold it when the valuation reached our target price. VST Holdings Ltd. is a distributor of IT products and a provider of enterprise systems in the Asia Pacific Region.Its distribution channel network covers China, Thailand, Malaysia, Singapore, Indonesia and the Philippines.The group has one of the most extensive technology distribution networks in Asia with over 27,000 business partners in six countries including close relationships with foreign OEMs such as Apple.We purchased the stock at very attractive valuation levels at 0.9x price to book value and 5x price to earnings which we believed at the time reflected negative sentiment on the tech sector in general and concerns related to a slowdown in PC spending as consumers transition to mobile devices.We believe that as the company increases its mix towards the systems business, this will improve the overall blended EBIT margins as distribution EBIT margins are 1%-2% while margins for the systems can reach over 3%.The stock has performed well as the systems business grew sales 40% y/y during 1H14 and allowed net profit margins to increase 20bps.The company is optimistic that it will see improvement in top line from new iPhone and iPad models as well as a recovery in sales in SE Asia following a Management change.We plan to continue to hold a position in the company looking in to next year. Asian Citrus Holdings Ltd. and Brasil Brokers Participacoes were examples of companies that fell short of our expectations during the year.Asian Citrus, based in Hong Kong, is the largest integrated orange producer and tropical fruit juice supplier in the People’s Republic of China.The company controls, via long-term leases, nearly 39 square miles of farmland housing three orange and tropical fruit plantations.These plantations are at different stages of development, offering attractive growth opportunities as more acreage matures.Asian Citrus is well positioned for increasing domestic consumption of healthier foods and beverages as the Chinese population grows in average wealth.Despite the positive attributes of the investment, Asian Citrus struggled during the year due to a range of factors including a major typhoon that hit one of its plantations, a food scandal relating to one of its competitors (resulting in weakened pricing) and executive and board level turnover. The underlying asset base of Asian Citrus is very strong and macro-factors are appealing long-term.We continue to hold Asian Citrus in the Fund and look forward to a less eventful year for the company in 2015. Brasil Brokers Participacoes is the second largest pan-Brazilian real estate broker. Relative to the United States, Brazil’s real estate sector is relatively under-developed with the secondary market sales only recently moving to the formal sector.Real estate brokers stand to benefit from the maturation of the real estate industry in Brazil due to the fees they earn on transactions and their ability to help originate mortgage loans.In the case of Brasil Brokers, its formal relationship on loan origination with HSBC should help drive its profitability.We were able to purchase Brasil Brokers at a small premium to book value, with over 30% of its market capitalization in net cash and a forward P/E ratio of under 10x despite a struggling Brazilian economy.Since our purchase, however, the secondary market in Brazil has performed below expectations and Brasil Brokers’ stock has underperformed.Despite trough level activity in Brazilian real estate currently due to the recent presidential election, Brasil Brokers is still profitable.It continues to consolidate the sector in Brazil while cutting back on office locations in unproductive regions.The company recently announced a major special dividend, which amounts to over 15% of its current market capitalization.The company is run by savvy industry veterans and backed by stable financial and strategic investors.We continue to hold the stock and look forward to better performance in the coming year. Advisory Research 8 Strategic acquirers are often attracted to companies in the Fund’s portfolio for the same reasons we found them intriguing at the time of purchase; they are stable companies that are undervalued and have management teams that are focused on unlocking value for shareholders.On occasion, companies in our portfolio will receive buy-out offers. During the fiscal year, three of our portfolio companies, Cia Providencia Industria e Comercio S.A., Cermaq ASA and New Britain Palm Oil Ltd., received buy-out offers from either financial or strategic buyers. Cia Providencia Industria e Comercio S.A. (“Providencia”), is a Brazilian-based company that produces hygienic disposable products, such as diapers, sanitary pads, cleansing tissues and non-woven products used in a range of consumer end-markets.Providencia has the dominant position in Brazil (51% share) and Latin America (32% share) for its products.The company’s spunbonded technology gives it better efficiencies and quality versus its competitor base.Despite Providencia’s attractive characteristics, we were able to purchase the stock at book value, with limited debt and a P/E ratio of less than 15x.The stock traded cheaply due to limited research coverage, lower than average liquidity for a Brazilian small-cap stock, and a sub-10% Return on Equity (ROE) due to its aggressive investment program.A few months after our initial purchase, Polymer Group, a Charlotte, North Carolina-based private company (backed by Blackstone) announced its intention to purchase Providencia at more than a 30% premium to its prior closing price (including earn-outs).We exited the name after researching the transaction and analyzing the probability of it closing. From time to time, the Fund will invest in stocks listed in Developed Markets that conduct the majority or a very meaningful part of their business in the Emerging Markets.Cermaq ASA is a Norwegian-based salmon producer, with major production facilities in Chile. During our research, we noticed that Cermaq traded at a significant discount to its Chilean publicly traded peers due its Norwegian domicile, despite its heavy operational orientation to Chile.We were also very attracted to the long-term supply/demand dynamic in the farmed Salmon industry.Production licenses are becoming more expensive as governments in places like Chile, Norway, and Canada have become more aware of the risks of overproduction in their waters.While supply is constrained, demand is growing strongly for healthy proteins like Salmon, especially for the rising affluent consumers in the Emerging Markets.At the time of purchase, Cermaq traded at a sizeable discount to our estimate of its NAV, single digit P/E ratio and it boasted a strong balance sheet.During the year, Mitsubishi of Japan entered into exclusive discussions with Cermaq regarding a buyout.We tendered our shares to Mitsubishi despite feeling that the takeover bid undervalued the stock. New Brittan Palm Oil (“NBPO”) is a palm oil producer with 300 square miles of palm plantations mostly in Papua New Guinea (“PNG”)and nearby islands.NBPO is listed in London and is relevant in the industry due to the very attractive palm oil yields found in PNG, the full traceability of its palm oil, and its excess undeveloped land.Demand for palm oil is on the rise due to increased consumption in Asia and its use as bio-ethanol.Environmental constraints are likely to limit major new plantations, making NBPO’s excess acreage very attractive. Major producers of palm oil are listed in Indonesia, Malaysia and to a smaller extent in Singapore. NBPO’s UK listing, its asset base located in PNG, and limited sell-side coverage resulted, in a stock trading below stated book value and significantly below our estimate of NAV based on the fair market value of its acreage.After establishing our position, NBPO received a takeover offer from Sime Darby Berhad, a Malaysian-based strategic buyer, at an 85% premium to NBPO prior day’s closing share price. We exited the position on the announcement of the takeover offer at a healthy profit. We are excited about the prospects for the Fund as we head into fiscal year 2015. Despite headlines lamenting a growth slowdown in the Emerging Markets and concerns about the impact of rising interest rates in the United States on these markets, we feel very comfortable with the Fund’s positioning for the following reasons: 1) Solid underlying fundamentals: The Fund seeks to invest in well-capitalized companies, which, in our view, face limited potential financial distress.The debt to equity ratio3 for the aggregate holdings of the Fund stands at 69% versus the broad emerging markets at 100%.This ratio includes financial institutions.Many of the Fund’s companies are managed with little debt and sometimes boast a net-cash balance sheet. Broad-based economic distress has weakened many less financially stable competitors, especially in the more volatile Emerging Markets.We think the Fund’s holdings can take advantage of their competitors’ weaknesses to grow earnings. 3 A measure of a company’s financial leverage and indicates what portfolio of equity and debt a company is using to finance its assets. Advisory Research 9 2) Valuation: Investors continue to shift away from fundamental analysis on individual stocks by investing in index funds and ETFs.This trend results in inefficiencies in the market, especially in the Emerging Markets.As a result, we are able to purchase what we believe are attractive franchises, with strong balance sheets at attractive prices.Currently, the aggregate holdings of the Fund trade at a price to book ratio4 of 0.9x and a price to earnings ratio5 of 8.8x. Fund Management believes these low valuations factor in forward looking economic conditions that are more depressed than what our downside targets estimate. 3) Exposure to vibrant segments or sub-segments of the Emerging Markets: Although the headlines point to a broad economic slowdown in the Emerging Markets, not all markets are slowing and some sub-segments of the markets are showing very attractive growth rates.For example, we are attracted to the mid and long term opportunities in Mexico.We see great growth opportunities in this market due to Mexico’s increasing cost advantages vis-à-vis China and its liberalizing oil sector. We have invested in one homebuilder, Consorcio ARA, and one steel manufacturer, Grupo SIMEC, to take advantage of this growth. We were fortunate to be able to purchase both stocks at reasonable values, in our view, and both below stated book value.Another example of a theme we are excited about is Life Insurance in China.The overall Chinese economy is slowing due to the Chinese government’s attempt to tame rampant corruption and environmental abuses.However, consumption growth in China remains robust and Life Insurance provides great growth opportunities from a low base.Our investment in China Life (Taiwan) and its equity method investment in CCB Life provides the Fund with very exciting exposure to this growth opportunity which we believe the market is not currently valuing fairly.Additional examples of company specific growth opportunities proliferate within the Fund. Thank you for investing in the Advisory Research Emerging Markets Fund.We look forward to updating you in 2015. Advisory Research, Inc. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector. Current and future portfolio holdings are subject to change and risk. 4 A comparison of the stock market’s value to the actual book value (total assets minus liabilities) of a company.Generally, a low price-book value ratio can indicate a company is being undervalued. 5 A valuation ratio comparing a company’s current share price to its trailing 12 month per-share earnings.Generally, companies with higher P/E ratios are considered riskier investments as higher P/E ratios indicate higher earnings expectations. Advisory Research 10 Advisory Research Emerging Markets Opportunities Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI Emerging Markets Index.Results include the reinvestment of all dividends and capital gains. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of emerging markets. This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Return as of October 31, 2014 3 Months 6 Months Since Inception* (Cumulative) Advisory Research Emerging Markets Opportunities Fund -2.76% 2.42% 5.87% MSCI Emerging Markets Index -4.21% 3.73% 1.27% *Fund commenced operations on November 01, 2013. The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund were 1.61% and 1.35% respectively, which were the amounts stated in the current prospectus.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lower. The agreement is in effect until February 28, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 11 Advisory Research Emerging Markets Opportunities Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 96.5% AUSTRIA – 2.9% IMMOFINANZ A.G.* $ Vienna Insurance Group A.G. Wiener Versicherung Gruppe BERMUDA – 1.5% GP Investments Ltd.* BRAZIL – 8.5% Banco ABC Brasil S.A. BM&FBovespa S.A. Brasil Brokers Participacoes S.A. MRV Engenharia e Participacoes S.A. QGEP Participacoes S.A. Sonae Sierra Brasil S.A. BRITISH VIRGIN – 1.2% Symphony International Holdings Ltd. CHILE – 0.9% Quinenco S.A. CHINA – 1.6% China Lesso Group Holdings Ltd. CYPRUS – 0.4% Globaltrans Investment PLC - GDR FRANCE – 0.9% Vallourec S.A. HONG KONG – 16.7% Asian Citrus Holdings Ltd. China Cord Blood Corp.* Dah Chong Hong Holdings Ltd. Digital China Holdings Ltd. Emperor Entertainment Hotel Ltd. Emperor International Holdings Ltd. Far East Consortium International Ltd. Golden Meditech Holdings Ltd. NetDragon Websoft, Inc. REXLot Holdings Ltd. VST Holdings Ltd. Yue Yuen Industrial Holdings Ltd. INDONESIA – 2.6% Bank Danamon Indonesia Tbk P.T. 12 Advisory Research Emerging Markets Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) INDONESIA (Continued) Panin Financial Tbk P.T.* $ JAPAN – 1.6% Chugoku Marine Paints Ltd. Ibiden Co., Ltd. LUXEMBOURG – 1.5% Adecoagro S.A.* MALAYSIA – 2.8% Media Prima Bhd Supermax Corp. Bhd MEXICO – 3.7% Consorcio ARA S.A.B. de C.V.* Grupo Simec S.A.B. de C.V.* NORWAY – 2.5% Dolphin Group A.S.* Vard Holdings Ltd.* PANAMA – 1.1% Banco Latinoamericano de Comercio Exterior S.A. - Class E PHILIPPINES – 1.5% Metro Pacific Investments Corp. ROMANIA – 1.4% Fondul Proprietatea S.A. SINGAPORE – 5.5% Ascendas India Trust China Yuchai International Ltd. Golden Agri-Resources Ltd. Kulicke & Soffa Industries, Inc.* SOUTH AFRICA – 3.2% Investec PLC KAP Industrial Holdings Ltd. 13 Advisory Research Emerging Markets Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) SOUTH KOREA – 14.6% Bixolon Co., Ltd. $ DGB Financial Group, Inc. Dongsuh Co., Inc. Dongwon Industries Co., Ltd. Fila Korea Ltd. Samsung C&T Corp. Samsung Card Co., Ltd. Samsung SDI Co., Ltd. SL Corp. Tongyang Life Insurance TAIWAN – 11.4% Asustek Computer, Inc. China Life Insurance Co., Ltd. ChipMOS TECHNOLOGIES Bermuda Ltd. King's Town Bank Co., Ltd. Ruentex Industries Ltd. Taiwan Fertilizer Co., Ltd. Tong Yang Industry Co., Ltd. THAILAND – 2.8% Bangkok Bank PCL Sri Trang Agro-Industry PCL TURKEY – 3.8% Turkiye Sinai Kalkinma Bankasi A.S. Turkiye Sise ve Cam Fabrikalari A.S. Yazicilar Holding A.S. - Class A UNITED ARAB EMIRATES – 1.9% Dragon Oil PLC TOTAL COMMON STOCKS (Cost $23,764,538) SHORT-TERM INVESTMENTS – 4.4% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,085,830) 14 Advisory Research Emerging Markets Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 TOTAL INVESTMENTS – 100.9% (Cost $24,850,368) $ Liabilities in Excess of Other Assets – (0.9)% ) TOTAL NET ASSETS – 100.0% $ GDR – Global Depository Receipt PCL – Public Company Limited PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 15 Advisory Research Emerging Markets Opportunities Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Industry Percent of Total Net Assets Common Stocks Banking 11.0% Real Estate Investment Trusts (REIT) 7.5% Real Estate Operating & Services 6.9% Consumer Products 5.6% Apparel & Textile Products 5.4% Oil, Gas & Coal 5.1% Health Care Facilities/Services 5.0% Design, Manufacturing & Distribution 4.9% Automotive 4.4% Consumer Discretionary Services 4.1% Recreational Facilities & Services 4.0% Chemicals 3.9% Distributors 3.7% Hardware 3.2% Construction Materials 3.1% Iron & Steel 2.7% Retail Discretionary 1.9% Utilities 1.5% Machinery 1.5% Asset Management 1.5% Distribution/Wholesale - Consumer Staples 1.4% Industrial Distribution 1.3% Media Content 1.3% Engineering & Construction Services 1.2% Institutional Financial Services 1.2% Semiconductors 1.0% Metals & Mining 0.9% Insurance 0.9% Transportation Equipment 0.4% Total Common Stocks 96.5% Short-Term Investments 4.4% Total Investments 100.9% Liabilities in Excess of Other Assets (0.9)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 16 Dear Shareholder, The Advisory Research Global Value Fund (the “Fund”) completed fiscal year 2014 with modest absolute performance, although it trailed its primary benchmark, the MSCI World Value Index.Our investment process, which focuses on finding well-capitalized companies with attractive business models and capable management teams, did not waver throughout the fiscal year. Market & Portfolio Overview Economic circumstances differed dramatically around the world in fiscal year 2014.The U.S. economy plowed ahead, reducing its unemployment rate and delivering moderate growth.The U.K. saw circumstances that paralleled the U.S. reasonably closely, while Europe suffered from a range of economic maladies, including the threat of deflation.In Asia, concerted efforts to stimulate the economy in Japan were offset to a certain degree by a rise in consumption taxes.Hong Kong, Singapore and Australia all suffered from the impact of the Chinese government’s attempt to recalibrate the Chinese economy away from breakneck growth at all costs (including environmental degradation and the acceptance of a corrupt bureaucracy) toward a more sustainable model.Also during the year, the U.S. dollar sharply appreciated versus many of the main currencies in which the Fund purchases securities.While this clearly had a positive effect on U.S. denominated securities, it was a headwind for the Fund’s non-U.S. positions. When looking at the fund from a sector perspective, we outperformed the primary benchmark in Financials and Materials during the year while our holdings in Information Technology and Industrials detracted from performance.From a country perspective, securities in the Japan and the United Kingdom buoyed performance during the year while names in the U.S. and Hong Kong detracted from overall performance. In terms of individual stocks, Aperam SA and Union Pacific Corp. were examples of securities that performed well during the year.Luxembourg-based Aperam is one of the largest producers of stainless steel in Europe and the largest producer in Brazil.The company delivered strong results during the year due to increasing demand in Europe for stainless steel, which resulted in very high operational leverage. The high degree of operational leverage enjoyed by Aperam resulted from very aggressive cost cutting embarked on by management after Aperam’s spin-off from former parent, Arcelor-Mittal.In 2014, Aperam cut costs faster than market expectations and announced further cost cutting measures designed to deliver $100mm in savings.If Aperam’s end markets continue to perform reasonably well, the company stands to deliver strong earnings growth. Union Pacific Corp. is based on Omaha, NE and is a diversified transport company that provides rail freight transportation over a network of approximately 32,100 route miles located in 23 states in the western two-thirds of the U.S. Union Pacific was able to leverage its market position, pricing discipline and asset base to drive returns for shareholders.A continuation of U.S. growth would further benefit returns for shareholders as we move into 2015. Petroleum Geo-Services ASA and Asian Citrus Holdings Ltd. were examples of companies that fell short of our expectations during the year.Petroleum Geo-Services ASA is a leading seismic operator and technological leader with a 22% global market share. When purchased, this Norwegian-based company was trading at a discount to its historical metrics despite being in a favorable phase of the industry cycle and yielding above average historic returns on equity.Unfortunately, the stock price has continued to drift down since our purchase due to concerns regarding overcapacity in the seismic space. We feel that these concerns are more than adequately priced into the stock and that the industry is working through its capacity issues, and should emerge in supply/demand equilibrium by next year. Asian Citrus, based in Hong Kong, is the largest integrated orange producer and tropical fruit juice supplier in the People’s Republic of China.The company controls, via long-term leases, nearly 39 square miles of farmland housing three orange and tropical fruit plantations.These plantations are at different stages of development, offering attractive growth opportunities as more acreage matures.Asian Citrus is well positioned for increasing domestic consumption of healthier foods and beverages as the Chinese population grows in average wealth.Despite the positive attributes of the investment, Asian Citrus struggled during the year due to a range of factors including a major typhoon that hit one of its plantations, a food scandal relating to one of its competitors (resulting in weakened pricing) and executive and board level turnover. The underlying asset base of Asian Citrus is very strong and macro-factors are appealing long-term.We continue to hold Asian Citrus in the Fund and look forward to a less eventful year for the company in 2015. 17 Strategic acquirers are often attracted to companies in the Fund’s portfolio for the same reasons we found them intriguing; they are stable companies that are undervalued and have management teams that are focused on unlocking value for shareholders.On occasion, companies in our portfolio will receive buy-out offers. During the fiscal year, three of our portfolio companies received buy-out offers: F&C Asset Management, Cermaq ASA and Susser Holdings.All three securities received offers that came in at a sizable premium to its prior day’s closing price.The current low interest rate environment and an improving confidence in the economy, both domestically and internationally, have begun to revive M&A activity which has positive results in the Fund’s portfolio. Outlook We expect the continued economic recovery to buoy the equity markets going forward, however we expect more modest gains over the next five years, compared to the strong double digit annual returns of the last five years.We will remain committed to our investment philosophy and process and will continue to look for high quality companies with asset-rich balance sheets and management teams with clear and articulated plans to unlock value.Historically, investing in this profile of companies has provided the benefits of relative downside protection, upside participation, and long-term performance. We thank you for investing in the Advisory Research Global Value Fund and look forward to updating you again in 2015. Advisory Research, Inc. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector. Current and future portfolio holdings are subject to change and risk. Advisory Research 18 Advisory Research Global Value Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) The Fund commenced operations on July 30, 2010, after the conversion of a limited partnership account, which commenced on January 01, 2009 (the "Predecessor Account"). The Predecessor Account was managed with substantially the same investment objective, policies and philosophies as are followed by the Fund.This graph compares a hypothetical $10,000 investment in the Predecessor Account, made at its inception, with a similar investment in the MSCI World Value Index.Results include the reinvestment of all dividends and capital gains. The MSCI World Value Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Return as of October 31, 2014 1 Year 3 Years 5 Years Since Inception* Advisory Research Global Value Fund 2.44% 12.43% 10.56% 13.93% MSCI World Value Index 7.75% 14.35% 10.47% 12.47% *Fund commenced operations on January 01, 2009. The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund were 1.86% and 1.11% respectively, which were the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lower. The contractual fee waivers are in effect until February 28, 2015. The performance table above includes information for the Predecessor Account prior to the July 30, 2010.The returns for the Predecessor Account reflect its performance prior to July 30, 2010 and have been adjusted to reflect the Fund's estimated gross annual expense ratio as set forth in the Fund's prospectus dated July 13, 2010 as amended. Returns reflect the reinvestment of distributions made by the Fund, if any. The graph and the performance table above do not reflect the reflection of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 19 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 93.4% AUSTRALIA – 1.7% GrainCorp Ltd. - Class A $ Orora Ltd. AUSTRIA – 0.7% IMMOFINANZ A.G.* BERMUDA – 1.5% Catlin Group Ltd. Enstar Group Ltd.* BRAZIL – 0.5% MRV Engenharia e Participacoes S.A. CANADA – 0.8% Genesis Land Development Corp. DENMARK – 0.4% D/S Norden A/S FRANCE – 2.9% Cie Generale des Etablissements Michelin GDF Suez Saft Groupe S.A. Total S.A. Vallourec S.A. GERMANY – 2.2% Rheinmetall A.G. Talanx A.G. Volkswagen A.G. HONG KONG – 2.2% Asian Citrus Holdings Ltd. Emperor International Holdings Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND – 0.5% Smurfit Kappa Group PLC 20 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) JAPAN – 10.7% Aozora Bank Ltd. $ Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Denki Kagaku Kogyo KK Hogy Medical Co., Ltd. Hokuto Corp. Inaba Denki Sangyo Co., Ltd. Mitsui & Co., Ltd. MS&AD Insurance Group Holdings, Inc. Ryosan Co., Ltd. Sankyu, Inc. Star Micronics Co., Ltd. Toyota Industries Corp. Unipres Corp. LUXEMBOURG – 1.6% APERAM* ArcelorMittal NETHERLANDS – 2.5% Delta Lloyd N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares NORWAY – 2.0% Aker A.S.A. Petroleum Geo-Services A.S.A. Vard Holdings Ltd.* SINGAPORE – 0.9% Golden Agri-Resources Ltd. SOUTH AFRICA – 0.6% Investec PLC SOUTH KOREA – 0.6% Hyundai Motor Co. 21 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) SWEDEN – 0.7% Industrivarden A.B. - C Shares $ SWITZERLAND – 4.1% Allied World Assurance Co. Holdings A.G. Baloise Holding A.G. GAM Holding A.G. Novartis A.G. Syngenta A.G. UNITED KINGDOM – 6.3% Bovis Homes Group PLC CNH Industrial N.V. Greggs PLC HSBC Holdings PLC Kennedy Wilson Europe Real Estate PLC Kingfisher PLC Vodafone Group PLC WM Morrison Supermarkets PLC UNITED STATES – 50.0% American Capital Ltd.* American Express Co. American International Group, Inc. Bed Bath & Beyond, Inc.* Berkshire Hathaway, Inc. - Class B* Biglari Holdings, Inc.* Capital Southwest Corp. Carrizo Oil & Gas, Inc.* CDW Corp. Chevron Corp. CIT Group, Inc. CNO Financial Group, Inc. Comcast Corp. - Class A Comerica, Inc. Convergys Corp. Core-Mark Holding Co., Inc. CST Brands, Inc. CSX Corp. Delek U.S. Holdings, Inc. Destination XL Group, Inc.* Emerson Electric Co. 22 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) FNF Group $ Forestar Group, Inc.* Gilead Sciences, Inc.* Gulfport Energy Corp.* H&R Block, Inc. H.B. Fuller Co. International Business Machines Corp. JM Smucker Co. Johnson & Johnson JPMorgan Chase & Co. Loews Corp. McDonald's Corp. Medtronic, Inc. Microsoft Corp. Mondelez International, Inc. - Class A Motorola Solutions, Inc. Northfield Bancorp, Inc. Oshkosh Corp. PepsiCo, Inc. Pioneer Natural Resources Co. Rayonier Advanced Materials, Inc. Rayonier, Inc. - REIT Raytheon Co. Ross Stores, Inc. TeleTech Holdings, Inc.* TravelCenters of America LLC* Tribune Media Co. - Class A* U.S. Bancorp Union Pacific Corp. UnitedHealth Group, Inc. W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $18,462,624) SHORT-TERM INVESTMENTS – 5.0% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,038,377) 23 Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 TOTAL INVESTMENTS – 98.4% (Cost $19,501,001) $ Other Assets in Excess of Liabilities – 1.6% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 24 Advisory Research Global Value Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Industry Percent of Total Net Assets Common Stocks Real Estate Operating & Services 9.8% Banking 6.8% Oil, Gas & Coal 6.6% Consumer Products 5.6% Chemicals 4.7% Retail Staples 4.7% Retail Discretionary 3.9% Asset Management 3.5% Automotive 3.4% Real Estate Investment Trusts (REIT) 3.3% Transportation Equipment 3.3% Technology Services 3.1% Institutional Financial Services 2.9% Iron & Steel 2.6% Biotechnology & Pharmaceuticals 2.6% Consumer Discretionary Services 2.5% Engineering & Construction Services 2.2% Media Content 2.0% Aerospace & Defense 1.9% Medical Equipment/Devices 1.9% Software 1.7% Distribution/Wholesale - Consumer Staples 1.6% Recreational Facilities & Services 1.5% Containers & Packaging 1.4% Health Care Facilities/Services 1.3% Semiconductors 1.3% Home & Office Products 1.2% Transportation & Logistics 1.1% Apparel & Textile Products 0.9% Electrical Equipment 0.8% Design, Manufacturing & Distribution 0.8% Telecom 0.8% Machinery 0.7% Utilities 0.5% Renewable Energy 0.5% Total Common Stocks 93.4% Short-Term Investments 5.0% Total Investments 98.4% Other Assets in Excess of Liabilities 1.6% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 25 Dear Shareholder, The Advisory Research International All Cap Value Fund (the “Fund”) slightly underperformed its primary benchmark during fiscal year 2014. The Fund’s negative absolute returns for the year were disappointing, but largely driven by the strong appreciation of the US dollar versus most foreign currencies.We maintained strict adherence to our investment process, which focuses on finding well-capitalized companies trading at low valuations with attractive business models and capable management teams. Market & Portfolio Overview Economic circumstances differed dramatically around the world in fiscal year 2014.The U.S. economy plowed ahead, reducing its unemployment rate and delivering moderate growth.The U.K. saw circumstances that paralleled the U.S. reasonably closely, while Europe suffered from a range of economic maladies, including the threat of deflation.In Asia, concerted efforts to stimulate the economy in Japan were offset to a certain degree by a rise in consumption taxes.Hong Kong, Singapore and Australia all suffered from the impact of the Chinese government’s attempt to recalibrate the Chinese economy away from breakneck growth at all costs (including environmental degradation and the acceptance of a corrupt bureaucracy) toward a more sustainable model. The biggest impact on the Fund from the aforementioned headwinds was a sharp appreciation in the value of the U.S. dollar versus most of the main currencies in which the Fund purchases securities.U.S. dollar appreciation during the fiscal year amounted to approximately 7.8%.In local currency terms, the Fund performed reasonably well on an absolute basis, returning approximately 5.8%1.We feel that 2014 is an outlier in terms of currency impact for the Fund.Going forward, many of our companies will benefit from their weakened functional currencies, as their competitiveness at home and abroad will be enhanced versus competitors with U.S. dollar based cost structures. When looking at the fund from a sector perspective, we outperformed the benchmark in Financials and Materials during the year while our holdings in Industrials and Energy detracted from performance.From a country perspective, securities in the Netherlands, Japan and the United Kingdom bolstered performance during the year while names in Hong Kong and Norway performed below expectations. We pride ourselves on staying true to our time-tested investment process.We believe valuation is essential for successful long-term investing and we focus on finding high quality stocks trading at discounted prices. From a quantitative perspective, we feel the valuation of a stock is supported by our estimate of its adjusted Net Asset Value (“NAV”)2.Our research delves deep into the balance sheets of potential investments to determine our NAV estimate; it strips away assets that general do not hold up well in down markets and adjusts many standard GAAP3 or IFRS4 items with the fair market value of these items.After completing this analysis, we believe we can reasonably understand the potential downside of a prospective investment via our NAV estimate. We also strive to determine the potential upside of an investment, and we use a combination of quantitative and qualitative analysis to derive our upside estimate.An important part of our analysis is developed through our ongoing dialogue with management teams, both over the phone and in person, to determine if they have clear plans to unlock the value of the shares for the benefit of all shareholders.We understand unlocking value can take a considerable amount of time, so we also ensure that the companies under our consideration have little to no debt.In addition, our average holding period of 1 to 3 years allows our management teams time to deliver on their strategies.In an investment climate which is frequently driven by quarterly results, our ability to look out over the mid-term gives us an opportunity to take advantage of time arbitrage, which is not available to many of our competitors.Finally, while we are not driven by macroeconomic factors, we are cognizant of them and we analyze these factors in an attempt to capitalize on pricing anomalies. For some of our large cap and mega cap stocks, a traditional NAV analysis is not possible and we focus on companies with strong balance sheets, competitive brands and capable management teams, where the stock is out of favor and trading at depressed valuation levels.To invest in these types of stocks, we usually take a longer-term view of the business cycle or focus on specific corporate finance activities and/or cost cutting measures that can unlock value. 1 Source of local returns: FactSet Research Systems 2 Value of a company’s assets minus the value of its liabilities 3 Generally Accepted Accounting Principles 4 International Financial Reporting Standards 26 Examples of securities that performed well during the year were Aperam SA and Fila Korea.Luxembourg-based Aperam is one of the largest producers of stainless steel in Europe and the largest producer in Brazil.The company delivered strong results during the year due to increasing demand in Europe for stainless steel, which resulted in very high operational leverage. The high degree of operational leverage enjoyed by Aperam resulted from very aggressive cost cutting embarked on by management after Aperam’s spin-off from former parent, Arcelor-Mittal.In 2014, Aperam cut costs faster than market expectations and announced further cost cutting measures designed to deliver $100mm in savings.If Aperam’s end markets continue to perform reasonably well, the company stands to deliver strong earnings growth. TheFund invests in stocks domiciled in emerging markets if the investment case is particularly compelling.Fila Korea, based in South Korea, presented a strong enough investment case at the time of purchase that it was included in the Fund despite being traded on the Korea Stock Exchange. Fila Korea is comprised of two main assets.The most profitable asset currently is the Fila brand, which is either sold directly or licensed around the world.Fila Korea has made great strides reviving the Fila brand.Its U.S. subsidiary, for example, delivered 37% revenue growth during the year and its Chinese licensee also experienced strong growth.Fila Korea’s other asset is the Acushnet brand, which controls such well known brands as Titleist and Foot Joy.Management’s goal with these golf-related brands is to improve efficiencies and market penetration, especially in China, where golf is rapidly growing in popularity.During the year, both the Fila brand and Asuchnet brands generated better than expected results, which had a very favorable impact on the company’s stock price. Petroleum Geo-Services ASA and Asian Citrus Holdings Ltd. were examples of companies that fell short of our expectations during the year.Petroleum Geo-Services ASA is a leading seismic operator and technological leader with a 22% global market share. When purchased, this Norwegian-based company was trading at a discount to its historical metrics despite being in a favorable phase of the industry cycle and yielding above average historic returns on equity.Unfortunately, the stock price has continued to drift down since our purchase due to concerns regarding overcapacity in the seismic space. We feel that these concerns are more than adequately priced into the stock and that the industry is working through its capacity issues, and should emerge in supply/demand equilibrium by next year. Asian Citrus, based in Hong Kong, is the largest integrated orange producer and tropical fruit juice supplier in the People’s Republic of China.The company controls, via long-term leases, nearly 39 square miles of farmland housing three orange and tropical fruit plantations.These plantations are at different stages of development, offering attractive growth opportunities as more acreage matures.Asian Citrus is well positioned for increasing domestic consumption of healthier foods and beverages as the Chinese population grows in average wealth.Despite the positive attributes of the investment, Asian Citrus struggled during the year due to a range of factors including a major typhoon that hit one of its plantations, a food scandal relating to one of its competitors (resulting in weakened pricing) and executive and board level turnover. The underlying asset base of Asian Citrus is very strong and macro-factors are appealing long-term.We continue to hold Asian Citrus in the Fund and look forward to a less eventful year for the company in 2015. Strategic acquirers are often attracted to companies in the Fund’s portfolio for the same reasons we found them intriguing; they are stable companies that are undervalued and have management teams that are focused on unlocking value for shareholders.On occasion, companies in our portfolio will receive buy-out offers. During the fiscal year, two of our portfolio companies received buy-out offers.F&C Asset Management, the third largest asset manager in the UK, received a buyout offer from Bank of Montreal.The offer premium came in above 25%, which we felt represented the fair value of the company and we exited the position on the announcement of the deal.We also received a buyout offer for one of our largest positions in the portfolio, Cermaq, a Norwegian-based salmon producer.It is important to note that this is the second buyout offer we received for Cermaq.In fiscal year 2013, Marine Harvest, a competitor, initiated a takeover attempt of Cermaq which was not allowed on anti-trust grounds by the Norwegian government.We sold the stock before the deal was cancelled and repurchased it after Marine Harvest walked away from the deal.In 2014, Mitsubishi of Japan entered into exclusive discussions with Cermaq regarding a buyout.This time Mitsubishi had the full backing of the Norwegian government and the buyout was permitted.Because of our deep knowledge of our portfolio companies, it is not uncommon for us to buy and sell them on more than one occasion given dynamically changing market conditions. Advisory Research 27 Outlook Unlike 2013, where we saw levels of exuberance in a number of our investable markets which we felt might have been unjustified, 2014 ended with negative sentiment surrounding many of our markets.As value investors and often contrarian investors, the negative sentiment we see in many of our markets bodes well for the future.In 2014 we focused a lot of our attention towards rebalancing the Fund away from our more expensive names and towards cheaper stocks with more upside potential.We were afforded this opportunity precisely because sentiment is poor currently.We cannot predict the future, but we do know that one of the keys of generating attractive long-term returns is rooted in purchasing securities at low relative and absolute valuations. Highlights of the Fund’s characteristics are as follows: 1) Solid underlying fundamentals: The Fund seeks to invest in well-capitalized companies, which, in our view, face limited potential financial distress.The debt to equity ratio5 for the aggregate holdings of the Fund stands at 75% versus the broad international market at 108%.This ratio includes financial institutions.Many of the Fund’s companies are managed with little debt and sometimes boast a net-cash balance sheet. Broad-based economic distress has weakened many less financially stable competitors.Rising interests rates will damage these players prospects.As a result, we would expect our holdings to take advantage of their competitors’ weakness in the coming years. 2) Valuation: Investors continue to shift away from fundamental analysis on individual stocks by investing in index funds and Exchange Traded Funds (ETFs).This trend results in inefficiencies in the markets and as a result, we are able to purchase what we believe are attractive franchises, with strong balance sheets relative to their peers at attractive prices.Currently, the aggregate holdings of the Fund trade at a price to book ratio6 of 1.0x and a price to earnings ratio7 of 11.7x. 3) Exposure to vibrant parts of the world at what we think are attractive prices: The Fund’s direct and indirect exposure to emerging economies provides the Fund with growth opportunities that would not be available exclusively in developed market economies.Although there has been a general slowdown in growth in emerging markets, our investments are oriented toward individual consumption growth rather than exports or financial services.We expect increased buying power to be a feature that defines emerging market economies over the long-term, despite near-term headwinds, which should benefit our holdings. Thank you for investing in the Advisory Research International All Cap Value Fund.We look forward to updating you in 2015. Advisory Research, Inc. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector. Current and future portfolio holdings are subject to change and risk. 5 A measure of a company’s financial leverage and indicates what portfolio of equity and debt a company is using to finance its assets. 6 A comparison of the stock market’s value to the actual book value (total assets minus liabilities) of a company.Generally, a low price-book value ratio can indicate a company is being undervalued. 7 A valuation ratio comparing a company’s current share price to its trailing 12 month per-share earnings.Generally, companies with higher P/E ratios are considered riskier investments as higher P/E ratios indicate higher earnings expectations. Advisory Research 28 Advisory Research International All Cap Value Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI EAFE Value Index.Results include the reinvestment of all dividends and capital gains. The MSCI EAFE Value Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years Since Inception* Advisory Research All Cap Value Fund -1.28% 10.36% 2.67% MSCI EAFE Value Index -0.60% 9.88% 3.06% *Fund commenced operations on May 2, 2011. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund are 12.08% and 1.11% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lower.The contractual fee waivers are in effect until February 28, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the reflection of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 29 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 92.5% AUSTRALIA – 3.3% GrainCorp Ltd. - Class A $ Orora Ltd. AUSTRIA – 3.0% BUWOG A.G. IMMOFINANZ A.G.* BERMUDA – 1.6% Catlin Group Ltd. BRAZIL – 1.5% MRV Engenharia e Participacoes S.A. DENMARK – 1.7% D/S Norden A/S FRANCE – 4.9% Cie Generale des Etablissements Michelin GDF Suez Total S.A. Vallourec S.A. GERMANY – 6.2% DMG MORI SEIKI A.G. Fresenius S.E. & Co. KGaA Rheinmetall A.G. Talanx A.G. 85 Volkswagen A.G. HONG KONG – 3.2% Dah Chong Hong Holdings Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND – 1.8% Smurfit Kappa Group PLC ITALY – 1.3% Buzzi Unicem S.p.A. 30 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) JAPAN – 21.0% Aozora Bank Ltd. $ Azbil Corp. Chiyoda Corp. Chugoku Marine Paints Ltd. Ibiden Co., Ltd. Mitsubishi UFJ Financial Group, Inc. Mitsui & Co., Ltd. MS&AD Insurance Group Holdings, Inc. Nishi-Nippon City Bank Ltd. Ryosan Co., Ltd. Secom Co., Ltd. SKY Perfect JSAT Holdings, Inc. Toyota Industries Corp. Unipres Corp. Yamaha Corp. LUXEMBOURG – 1.3% ArcelorMittal NETHERLANDS – 4.2% Delta Lloyd N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares NORWAY – 6.0% Aker A.S.A. Austevoll Seafood A.S.A. Petroleum Geo-Services A.S.A. Vard Holdings Ltd.* SINGAPORE – 1.6% Golden Agri-Resources Ltd. SOUTH AFRICA – 1.7% Investec PLC SOUTH KOREA – 4.6% Hyundai Motor Co. Samsung C&T Corp. Samsung SDI Co., Ltd. 31 Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) SWEDEN – 3.3% Industrivarden A.B. - C Shares $ Investor A.B. - B Shares SWITZERLAND – 8.0% Baloise Holding A.G. GAM Holding A.G. Novartis A.G. 71 Syngenta A.G. 75 Zurich Insurance Group A.G. UNITED ARAB EMIRATES – 1.6% Dragon Oil PLC UNITED KINGDOM – 10.7% Bovis Homes Group PLC CNH Industrial N.V. HSBC Holdings PLC Kennedy Wilson Europe Real Estate PLC Kingfisher PLC Unilever PLC - ADR WM Morrison Supermarkets PLC TOTAL COMMON STOCKS (Cost $1,318,311) SHORT-TERM INVESTMENTS – 3.5% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $49,693) TOTAL INVESTMENTS – 96.0% (Cost $1,368,004) Other Assets in Excess of Liabilities – 4.0% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 32 Advisory Research International All Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Industry Percent of Total Net Assets Common Stocks Real Estate Operating & Services 8.5% Automotive 7.9% Banking 7.2% Chemicals 6.7% Asset Management 6.4% Oil, Gas & Coal 5.8% Real Estate Investment Trusts (REIT) 4.8% Consumer Products 4.8% Iron & Steel 3.7% Engineering & Construction Services 3.6% Containers & Packaging 3.4% Consumer Discretionary Services 3.1% Retail Discretionary 3.1% Design, Manufacturing & Distribution 2.6% Manufactured Goods 2.2% Transportation Equipment 1.7% Biotechnology & Pharmaceuticals 1.6% Apparel & Textile Products 1.6% Distribution/Wholesale - Consumer Staples 1.6% Machinery 1.6% Retail Staples 1.5% Media Content 1.4% Distributors 1.3% Utilities 1.3% Home & Office Products 1.3% Health Care Facilities/Services 1.3% Construction Materials 1.3% Software 1.2% Total Common Stocks 92.5% Short-Term Investments 3.5% Total Investments 96.0% Other Assets in Excess of Liabilities 4.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 33 Dear Shareholder, The Advisory Research International Small Cap Value Fund (the “Fund”) completed fiscal year 2014 with moderate absolute performance but favorable relative performance to its primary benchmarks.During the fiscal year, the Fund outperformed both the MSCI EAFE Small Cap Index and the MSCI EAFE Index respectively.We maintained strict adherence to our investment process, which focuses on finding well-capitalized companies trading at low valuations with attractive business models and capable management teams.Our conservative approach to investing was rewarded this year as the US dollar return of our markets ended the year in negative territory, while we were able to deliver positive returns. Market & Portfolio Overview Economic circumstances differed dramatically around the world in fiscal year 2014.The U.S. economy plowed ahead, reducing its unemployment rate and delivering moderate growth.The U.K. saw circumstances that paralleled the U.S. reasonably closely, while Europe suffered from a range of economic maladies, including the threat of deflation.In Asia, concerted efforts to stimulate the economy in Japan were offset to a certain degree by a rise in consumption taxes.Hong Kong, Singapore and Australia all suffered from the impact of the Chinese government’s attempt to recalibrate the Chinese economy away from breakneck growth at all costs(including environmental degradation and the acceptance of a corrupt bureaucracy) towards a more sustainable model. The biggest impact on the Fund from the above-mentioned headwinds was a sharp appreciation in the value of the U.S. dollar versus most of the main currencies in which the Fund purchases securities.U.S. dollar appreciation during the fiscal year amounted to approximately 7.8%. In local currency terms, the Fund performed reasonably well on an absolute basis, returning approximately 10.8%.1We feel that 2014 is an outlier in terms of currency impact for the Fund.Going forward, many of our companies will benefit from their weakened functional currencies, as their competitiveness at home and abroad will be enhanced versus competitors with U.S. dollar based cost structures. When looking at the fund from a sector perspective, we outperformed our primary benchmark in Financials and Materials during the year, while our holdings in Industrials and Energy detracted from performance.From a country perspective, securities in the Netherlands, Japan and South Korea bolstered performance, while names in Hong Kong and Denmark performed below expectations. We pride ourselves on staying true to our time-tested investment process, despite market volatility that is inherent in small cap investing.We believe valuation is essential for successful long-term investing and we focus on finding high quality stocks at discounted prices. From a quantitative perspective, we feel the valuation of a stock is supported by our estimate of its adjusted Net Asset Value (“NAV”).Our research delves deep into the balance sheets of potential investments to determine our NAV estimate; it strips away assets that general do not hold up well in down markets and adjusts many standard GAAP or IFRS items with the fair market value of these items.After completing this analysis, we believe we can reasonably understand the potential downside of a prospective investment via our NAV estimate. We also strive to determine the potential upside of an investment, and we use a combination of quantitative and qualitative analysis to derive our upside estimate.An important part of our analysis is developed through our ongoing dialogue, both over the phone and in person, with management teams to determine if they have clear plans to unlock the value of the shares for the benefit of all shareholders.We understand unlocking value can take a considerable amount of time, so we also ensure that the companies under our consideration have little to no debt.In addition, our average holding period of 1 to 3 years allows our management teams time to deliver on their strategies.In an investment climate which is frequently driven by quarterly results, our ability to look out over the mid-term gives us an opportunity to take advantage of time arbitrage, which is not available to many of our competitors.Finally, while we are not driven by macroeconomic factors, we are cognizant of them and we analyze these factors in an attempt to capitalize on pricing anomalies. Examples of securities that performed well during the year were Aperam SA and Fila Korea.Luxembourg-based Aperam is one of the largest producers of stainless steel in Europe and the largest producer in Brazil.The company delivered strong results during the year due to increasing demand in Europe for stainless steel, which resulted in very high operational leverage. The high degree of operational leverage enjoyed by Aperam resulted from very aggressive cost cutting embarked on by management after Aperam’s spin-off from former parent, Arcelor-Mittal.In 2014, Aperam cut costs faster than market expectations and announced further cost cutting measures designed to deliver $100mm in savings.If Aperam’s end markets continue to perform reasonably well, the company stands to deliver strong earnings growth. 1 Source of local returns: FactSet Research Systems. 34 From time to time, the Fund will invest in stocks domiciled in emerging markets if the investment case is particularly compelling.Fila Korea, based in South Korea, presented a strong enough investment case at the time purchase that it was included in the Fund despite being traded on the Korea Stock Exchange. Fila Korea is comprised of two main assets.The most profitable asset currently is the Fila brand, which is either sold directly or licensed around the world.Fila Korea has made great strides reviving the Fila brand.Its U.S. subsidiary, for example, delivered 37% revenue growth during the year and its Chinese licensee also experienced strong growth.Fila Korea’s other asset is the Acushnet brand, which controls such well known brands as Titleist and Foot Joy.Management’s goal with these golf-related brands is to improve efficiencies and market penetration, especially in China, where golf is rapidly growing in popularity.During the year, both the Fila brand and Asuchnet brands generated better than expected results, which had a very favorable impact on the company’s stock price. William Morrison Supermarkets PLC (“Morrison’s”) and Petroleum Geo-Services ASA were examples of companies that fell short of our expectations during the year.Morrison’s is the 4th largest food retailer in the UK.The company suffered from continued same-store-sales declines amid increased competition from discount chains on the low-end and more focused purveyors on the high end.Morrison’s reacted to the slide in same-store-sales by investing in price-via-discounting and a new loyalty program.While Morrison’s is in a fight to regain market share, it has strong asset backing, which we value at more than 100% of its market capitalization.At some point, we would expect management to divest the company of some of its properties and use the proceeds to improve its competitive positioning.In the interim, the company is implementing a major software overhaul which should offset some of the costs associated with its discounting.Given its strong footprint, cash flow characteristics, and property locations, we feel that there is limited risk of financial distress for Morrison’s and that it is in a good position to fend off discounters.With its year-over-year fall in stock price, Morrison’s is trading very cheaply on key financial metrics even factoring in margin erosion due to price competition. Petroleum Geo-Services ASA is a leading seismic operator and technological leader with a 22% global market share. When purchased, this Norwegian-based company was trading at a discount to its historical metrics despite being in a favorable phase of the industry cycle and yielding above average historic returns on equity.Unfortunately, the stock price has continued to drift down since our purchase due to concerns regarding overcapacity in the seismic space. We feel that these concerns are more than adequately priced into the stock and that the industry is working through its capacity issues, and should emerge in supply/demand equilibrium by next year. Strategic acquirers are often attracted to companies in the Fund’s portfolio for the same reasons we found them intriguing; they are stable companies that are undervalued and have management teams that are focused on unlocking value for shareholders.On occasion, companies in our portfolio will receive buy-out offers. During the fiscal year, two of our portfolio companies received buy-out offers.F&C Asset Management, the third largest asset manager in the UK, received a buyout offer from Bank of Montreal.The offer premium came in above 25%, which we felt represented the fair value of the company and we exited the position on the announcement of the deal.We also received a buyout offer for one of our largest positions in the portfolio, Cermaq, a Norwegian-based salmon producer.It is important to note that this is the second buyout offer we received for Cermaq.In fiscal year 2013, Marine Harvest, a competitor, initiated a takeover attempt of Cermaq which was not allowed on anti-trust grounds by the Norwegian government.We sold the stock before the deal was cancelled and repurchased it after Marine Harvest walked away from the deal.In 2014, Mitsubishi of Japan entered into exclusive discussions with Cermaq regarding a buyout.This time Mitsubishi had the full backing of the Norwegian government and the buyout was permitted.Because of our deep knowledge of our portfolio companies, it is not uncommon for us to buy and sell them on more than one occasion given dynamically changing market conditions. Outlook Unlike 2013, where we saw levels of exuberance in a number of our investable markets which we felt might have been unjustified, 2014 ended with negative sentiment surrounding many of our markets.As value investors and often contrarian investors, the negative sentiment we see in many of our markets bodes well for the future.In 2014 we focused a lot of our attention towards rebalancing the Fund away from our more expensive names and towards cheaper stocks with more upside potential.We were afforded this opportunity precisely because sentiment is poor currently.We cannot predict the future, but we do know that one of the keys of generating attractive long-term returns is rooted in purchasing securities at low relative and absolute valuations. Advisory Research 35 Highlights of the Fund’s characteristics are as follows: 1) Solid underlying fundamentals: The Fund seeks to invest in well-capitalized companies, which, in our view, face limited potential financial distress.The debt to equity ratio2 for the aggregate holdings of the Fund stands at 70% versus the broad international market at 108%.This ratio includes financial institutions.Many of the Fund’s companies are managed with little debt and sometimes boast a net-cash balance sheet. Broad-based economic distress has weakened many less financially stable competitors.Rising interests rates will damage these players prospects.As a result, we would expect our holdings to take advantage of their competitors’ weakness in the coming years. 2) Valuation: Investors continue to shift away from fundamental analysis on individual stocks by investing in index funds and Exchange Traded Funds (ETFs).This trend results in inefficiencies in the market, especially in the small and mid cap international realm.As a result, we are able to purchase what we believe are attractive franchises, with strong balance sheets relative to their peers at attractive prices.Currently, the aggregate holdings of the Fund trade at a price to book ratio3 of 1.0x and a price to earnings ratio4 of 12.2x. 3) Exposure to vibrant parts of the world at what we think are attractive prices: The Fund’s direct and indirect exposure to emerging economies provides the Fund with growth opportunities that would not be available exclusively in developed market economies.Although there has been a general slowdown in growth in emerging markets, our investments are oriented toward individual consumption growth rather than exports or financial services.We expect increased buying power to be a feature that defines emerging market economies over the long-term, despite near-term headwinds, which should benefit our holdings. Thank you for investing in the Advisory Research International Small Cap Value Fund.We look forward to updating you in 2015. Advisory Research, Inc. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. Small Cap stocks are more susceptible to market volatility because smaller companies may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. Smaller company stocks tend to be sold less often and in smaller amounts than larger company stocks. Risk may increase due to potential for concentration in the Financial Sector. Current and future portfolio holdings are subject to change and risk. 2 A measure of a company’s financial leverage and indicates what portfolio of equity and debt a company is using to finance its assets. 3 A comparison of the stock market’s value to the actual book value (total assets minus liabilities) of a company.Generally, a low price-book value ratio can indicate a company is being undervalued. 4 A valuation ratio comparing a company’s current share price to its trailing 12 month per-share earnings.Generally, companies with higher P/E ratios are considered riskier investments as higher P/E ratios indicate higher earnings expectations. Advisory Research 36 Advisory Research International Small Cap Value Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Investor class, made at its inception, with a similar investment in the MSCI EAFE Index and MSCI EAFE Small Cap Index.Results include the reinvestment of all dividends and capital gains.The MSCI EAFE Index (Europe, Australia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. The MSCI EAFE Small Cap Index is a free float-adjusted market capitalization index that is designed to measure small capitalization equity performance of developed markets, excluding the U.S. and Canada. These indices do not reflect expenses, fees or sales charge, which would lower performance.These indices are unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years Since Inception* Advisory Research International Small Cap Value Fund – Investor Class 2.84% 12.59% 9.00% Advisory Research International Small Cap Value Fund – Class I 2.95% 12.74% 9.15% MSCI EAFE Index -0.60% 9.68% 6.13% MSCI EAFE Small Cap Index -2.02% 11.12% 8.41% * The Investor Class commenced operations on March 31, 2010.Class I commenced operations on December 31, 2013.The performance figures for Class I includes the performance for the Investor Class for the period prior to the start date of the Class I Shares. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Investor Class shares were 1.33% and 1.31% and for Class I shares were 1.18% and 1.16% respectively, which are the amounts stated in the current prospectus.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lowered.The contractual fee waivers are in effect until February 28, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the reflection of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 37 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 92.2% AUSTRALIA – 4.0% Decmil Group Ltd. $ GrainCorp Ltd. - Class A Orora Ltd. AUSTRIA – 2.3% BUWOG A.G. IMMOFINANZ A.G.* Lenzing A.G. BELGIUM – 2.6% Befimmo S.A. - REIT Cie d'Entreprises CFE BERMUDA – 2.0% Catlin Group Ltd. BRAZIL – 1.3% MRV Engenharia e Participacoes S.A. CANADA – 0.9% Genesis Land Development Corp.1 Genesis Land Development Corp DENMARK – 1.1% D/S Norden A/S FRANCE – 2.0% Saft Groupe S.A. Vallourec S.A. GERMANY – 4.6% DMG MORI SEIKI A.G. Rheinmetall A.G. Talanx A.G. HONG KONG – 5.9% Asian Citrus Holdings Ltd. Dah Chong Hong Holdings Ltd. 38 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) HONG KONG (Continued) Emperor Entertainment Hotel Ltd. $ Emperor International Holdings Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND – 3.2% Beazley PLC Smurfit Kappa Group PLC ITALY – 1.3% Buzzi Unicem S.p.A. JAPAN – 27.9% Aozora Bank Ltd. Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chiyoda Corp. Chugoku Marine Paints Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Hogy Medical Co., Ltd. Hokuto Corp. Horiba Ltd. Ibiden Co., Ltd. Inaba Denki Sangyo Co., Ltd. Japan Petroleum Exploration Co. Maruichi Steel Tube Ltd. Nishi-Nippon City Bank Ltd. Ryosan Co., Ltd. Shindengen Electric Manufacturing Co., Ltd. Shinko Plantech Co., Ltd. SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Unipres Corp. LUXEMBOURG – 1.4% APERAM* MEXICO – 0.8% Grupo Simec S.A.B. de C.V.* 39 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) NETHERLANDS – 3.9% Delta Lloyd N.V. $ Koninklijke DSM N.V. NORWAY – 5.3% Aker A.S.A. Austevoll Seafood A.S.A. Petroleum Geo-Services A.S.A. Vard Holdings Ltd.* PANAMA – 1.3% Banco Latinoamericano de Comercio Exterior S.A. - Class E SINGAPORE – 1.5% Golden Agri-Resources Ltd. SOUTH AFRICA – 2.0% Investec PLC SOUTH KOREA – 4.6% Dongwon Industries Co., Ltd. Fila Korea Ltd. Samsung Card Co., Ltd. SWEDEN – 1.4% Industrivarden A.B. - C Shares SWITZERLAND – 4.9% Baloise Holding A.G. GAM Holding A.G. Pargesa Holding S.A. UNITED KINGDOM – 6.0% Bovis Homes Group PLC Colt Group S.A.* Greggs PLC Kennedy Wilson Europe Real Estate PLC WM Morrison Supermarkets PLC TOTAL COMMON STOCKS (Cost $124,348,675) 40 Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value SHORT-TERM INVESTMENTS – 6.1% Fidelity Institutional Money Market Fund, 0.04%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $8,592,255) TOTAL INVESTMENTS – 98.3% (Cost $132,940,930) Other Assets in Excess of Liabilities – 1.7% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Canadian security traded in the U.S. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 41 Advisory Research International Small Cap Value Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Industry Percent of Total Net Assets Common Stocks Real Estate Operating & Services 8.9% Banking 7.8% Consumer Products 6.5% Real Estate Investment Trusts (REIT) 5.0% Chemicals 4.9% Engineering & Construction Services 4.1% Iron & Steel 4.1% Asset Management 4.0% Retail Staples 4.0% Consumer Discretionary Services 3.8% Apparel & Textile Products 3.8% Containers & Packaging 3.8% Automotive 3.1% Manufactured Goods 2.5% Software 2.4% Oil, Gas & Coal 1.9% Metals & Mining 1.8% Media Content 1.7% Waste & Environment Service Equipment & Facilities 1.6% Institutional Financial Services 1.6% Retail Discretionary 1.5% Machinery 1.5% Distribution/Wholesale - Consumer Staples 1.4% Electrical Equipment 1.3% Construction Materials 1.3% Hardware 1.2% Utilities 1.2% Transportation Equipment 1.1% Renewable Energy 1.0% Recreational Facilities & Services 1.0% Medical Equipment/Devices 0.9% Design, Manufacturing & Distribution 0.8% Telecom 0.7% Total Common Stocks 92.2% Short-Term Investments 6.1% Total Investments 98.3% Other Assets in Excess of Liabilities 1.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 42 Dear Shareholder, Fund management is pleased to write its inaugural annual letter to shareholders of the Advisory Research Small Company Opportunities Fund (the “Fund”).The Fund completed the fiscal year with solid absolute performance and outperformed its primary benchmark, the Russell 2000 Value Index. Our investment process focuses on finding and purchasing well‐capitalized, profitable companies that trade at a discount to our estimate of their net asset value. Current market volatility has provided ample opportunities to find such companies and invest in them at attractive prices. Market & Portfolio Overview U.S. equity markets posted solid returns during the year ended 10/31/2014, with the broad market Index, the S&P 500, up over 17%.The U.S. also outperformed developed and emerging international markets during this period.The MSCI EAFE Index was up fractionally at 0.07% and the MSCI Emerging Markets Index was up 0.95%. Stronger domestic economic growth led to outperformance of U.S. equities.After a weak first calendar quarter with negative GDP growth at -2.1%, largely attributed to poor weather, U.S. GDP growth bounced back at 4.6% and 3.9% in the second and third calendar quarters, respectively.Additionally, unemployment declined during the fiscal year, from 7.2% at 10/31/13 to 5.8% at 10/31/14. Despite strong absolute and relative performance during the fiscal year, the lack of yield oriented securities in the Fund was a performance headwind. Yield-oriented stocks, such as utilities and REITS have been up over 20% since the start of the calendar year, outperforming major indexes.As bottom-up investors, we have little to no exposure to these areas given their risk-reward profiles and valuation levels over the past few years and this created a performance drag relative to the index.We were, however, able to overcome these obstacles and create positive alpha with our stock selection in the Consumer Staples and Energy Sectors. Individual companies detracting from performance during the period included Gulfport Energy Corp.Gulfport Energy, based in Oklahoma City, OK, engages in the exploration, development and production of oil and natural gas properties.Amongst others, Gulfport has acreage in the Utica Shale of Eastern Ohio.Gulfport’s price dropped mid-year after reducing its full year production guidance and announcing a change in its strategy going forward.The company replaced its CEO in April and is moving forward to correct mistakes made in execution around its assets in the oil-rich Utica Shale.We felt the market reaction was extreme and continue to hold the position. On the positive side, Core-Mark Holdings was a beneficial to overall performance during the quarter.The company is the nation’s largest distributor of dry goods and fresh goods to convenience stores.Core-Mark has enjoyed several quarters of growth due to its focus on consolidating distribution to convenience stores, which is a fragmented industry.In addition, during the fiscal year, Core-Mark announced expansion into the drug-store channel, as a result of a contract to service 800 stores.We believe that Core-Mark is well positioned to continue to grow earnings. The Fund does benefit from M&A activity as strategic acquirers are often attracted to companies in our portfolio for the same reasons we found them intriguing; they are stable companies that are undervalued and have management teams focused on unlocking value for shareholders.In April 2014, Susser Holdings agreed to sell itself to Energy Transfer Partners for $80.25/share, which represented a 41% premium to Susser’s prior day closing price.Susser is a Texas-focused convenience store chain, which owns 50.1% of Susser Petroleum Partners LP, a gasoline distribution MLP.Susser benefits from its skillful food service operations and its ability to concentrate density of fuel delivery in the growing Texas market.The current low interest rate environment and an improving confidence in the economy have begun to revive M&A activity market-wide and Susser is one example of the positive result in the Fund’s portfolio. Outlook We expect the continued economic recovery to buoy the equity markets going forward, however we expect more modest gains over the next five years, compared to the strong double digit annual returns of the last five years.We will remain committed to our investment philosophy and process and will continue to look for high quality companies with asset-rich balance sheets and management teams with clear and articulated plans to unlock value.Historically, investing in this profile of companies has provided the benefits of relative downside protection, upside participation, and long-term performance. We thank you for investing in the Advisory Research Small Company Opportunities Fund and look forward to updating you again in 2015. 43 Advisory Research, Inc. Mutual funds are subject to risks which may cause investors to lose money. A principal risk of investing in the Fund is equity risk, which is the risk that the value of securities held by the Fund will fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. The Fund’s investments in non-U.S. issuers may involve unique risks such as more volatility compared to investing in securities of U.S. issuers. The Fund’s investments in foreign issuers in developing or emerging market countries involve exposure to changes in economic and political factors. Current and future portfolio holdings are subject to change and risk. Advisory Research 44 Advisory Research Small Company Opportunities Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, with a similar investment in the Russell 2000 Value Index.Results include the reinvestment of all dividends and capital gains. The Russell 2000 Value Index measures the performance of the small-cap value segment of the U.S. equity universe.This does not reflect expenses, fees or sales charge, which would lower performance.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Return as of October 31, 2014 3 Months 6 Months Since Inception* (Cumulative) Advisory Research Small Company Opportunities 3.41% 3.90% 9.50% Russell 2000 Value Index 4.10% 2.78% 8.16% *Fund commenced operations on November 01, 2013. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund were 1.18% and 1.10% respectively, which were the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lower. The contractual fee waivers are in effect until February 28, 2015. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the reflection of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 45 Advisory Research Small Company Opportunities Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 97.6% COMMUNICATIONS – 3.2% Atlantic Tele-Network, Inc. $ Hawaiian Telcom Holdco, Inc.* CONSUMER DISCRETIONARY – 12.0% ARC Document Solutions, Inc.* Biglari Holdings, Inc.* Destination XL Group, Inc.* hhgregg, Inc.* Tropicana Entertainment, Inc.* CONSUMER STAPLES – 9.4% Core-Mark Holding Co., Inc. CST Brands, Inc. TravelCenters of America LLC* ENERGY – 11.7% Carrizo Oil & Gas, Inc.* Delek U.S. Holdings, Inc. Gulfport Energy Corp.* Sunoco LP Tesco Corp. FINANCIALS – 27.5% Alexander & Baldwin, Inc. Capital Southwest Corp. Clifton Bancorp, Inc. Consolidated-Tomoka Land Co. Forestar Group, Inc.* Gramercy Property Trust, Inc. - REIT KCG Holdings, Inc. - Class A* Kennedy-Wilson Holdings, Inc. Navigators Group, Inc.* Northfield Bancorp, Inc. State Bank Financial Corp. Trade Street Residential, Inc. - REIT HEALTH CARE – 7.4% Analogic Corp. Independence Holding Co. 46 Advisory Research Small Company Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Omega Protein Corp.* $ INDUSTRIALS – 3.1% Stoneridge, Inc.* MATERIALS – 20.9% H.B. Fuller Co. Horsehead Holding Corp.* Innophos Holdings, Inc. Innospec, Inc. Intrepid Potash, Inc.* LSB Industries, Inc.* Lydall, Inc.* TECHNOLOGY – 2.4% TeleTech Holdings, Inc.* TOTAL COMMON STOCKS (Cost $5,020,032) SHORT-TERM INVESTMENTS – 6.4% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $344,154) TOTAL INVESTMENTS – 104.0% (Cost $5,364,186) Liabilities in Excess of Other Assets – (4.0)% ) TOTAL NET ASSETS – 100.0% $ LP – Limited Partnership REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 47 Advisory Research Small Company Opportunities Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Industry Percent of Total Net Assets Common Stocks Chemicals 17.8% Real Estate Investment Trusts (REIT) 12.5% Oil, Gas & Coal 11.7% Banking 6.5% Recreational Facilities & Services 6.2% Retail Staples 5.8% Asset Management 4.0% Distribution/Wholesale - Consumer Staples 3.6% Retail Discretionary 3.5% Telecom 3.2% Electrical Equipment 3.2% Metals & Mining 3.1% Medical Equipment/Devices 3.0% Health Care Facilities/Services 2.9% Real Estate Operating & Services 2.5% Technology Services 2.4% Home & Office Products 2.3% Insurance 2.0% Biotechnology & Pharmaceuticals 1.4% Total Common Stocks 97.6% Short-Term Investments 6.4% Total Investments 104.0% Liabilities in Excess of Other Assets (4.0)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 48 Dear Shareholder, The Advisory Research Strategic Income Fund (the “Fund”) completed fiscal year 2014 with positive absolute performance, but trailed its primary benchmark, the BofA Merrill Lynch Fixed Rate Preferred Securities Index (the “Index”). Our investment process focuses on finding and investing in several types of income-generating securities, where we believe we can obtain an attractive spread over the yield on Treasuries, while preserving solid overall credit quality and protecting against downside from volatility in interest rates. Market & Portfolio Overview Interest rates declined throughout most of the year, which helped propel year-to-date performance for income-oriented securities and the Strategic Income Fund. The path of interest rates during the year, however, was not linear, but rather it experienced periods of volatility. The start of the year was characterized by soft economic data, in part due to a harsh winter, which lead to lower GDP growth forecasts and tame inflation expectations. These events helped to push interest rates down as prospects for the U.S. economy appeared to be weaker than originally anticipated. As the year progressed, exogenous events, including escalating international tensions in the Ukraine and the Middle East, sovereign default scares in Argentina, and concerns surrounding the Ebola epidemic helped to drive Treasury yields even lower as investors sought a flight to safety in domestic fixed income assets. Yields declined despite the fact that the Fed continued to reduce its monthly asset purchase program (commonly referred to as “QE3”) and U.S. economic data showed signs of improvement. More recently, U.S. economic developments have been largely positive as the labor market logged further gains and GDP growth appears to be picking up. Additionally, the Fed wrapped up QE3 and is no longer buying additional securities. These latest developments have seemingly lent support for interest rates to reverse course and begin a gradual ascent. At the same time, weaker economic growth abroad, and slow wage gains for workers, are factors that may lead the Fed to proceed more slowly with raising the target Federal Funds rate. As noted above, the Fund had strong absolute performance, but underperformed the Index during the period. In anticipation of rising rates over the next few years we have maintained a reduced exposure to fixed-rate preferred securities at 27% of fund assets as of October 31, 2014, compared to nearly 60% of fund assets in early 2013. These securities can offer an attractive spread, but with longer maturities (some of which are perpetual), they can be highly sensitive to changes in interest rates. As we reduced the Fund’s exposure to fixed-rate preferred securities we increased its exposure to less interest-rate sensitive securities, including short to intermediate corporate bonds and fixed-to-floating rate securities. The Fund’s holdings of short to intermediate corporate bonds, which account for approximately 20% of fund assets, have date certain maturities generally ranging from four to ten years. So while short-term volatility may cause initial adverse performance for these securities, their relatively short-term nature provides downside protection given a return of principal at maturity. Meanwhile, the Fund’s holdings of fixed-to-floating securities, which comprise roughly 40% of funds assets, have a fixed coupon for a period of time but then switch to a floating rate, typically ten years from initial issuance. These securities can offer a level of protection should interest rates rise in the future as their coupons reset based on the prevailing level of rates, typically by a mark-up over the three-month LIBOR1. Asset allocation adversely affected portfolio performance compared to the Index. The relative longer duration nature of the Index, which is comprised solely of fixed-rate preferreds securities, benefitted more from the declining interest rate environment witnessed throughout most of this year. Long duration can be a double-edged sword; with benefits received during periods of declining interest rates quickly disappearing and replaced with adverse outcomes should interest rates rise. We believe that the Fund is well positioned given that we expect interest rates to drift higher over the next few years. Rising yields pose a risk for long duration securities, which is one of the key reasons we shifted the portfolio toward fixed-to-floating rate securities and lowered our exposure to fixed-rate preferreds over the last two years. 1 London Interbank Offered Rate – the benchmark rate that some of the world’s leading banks charge each other for short-term loans. 49 Outlook Despite overseas headwinds and the inevitable bumps along the road to economic recovery, it appears that the general trends call for continued improvement in the U.S. economy. While exogenous events such as rising international tensions or more serious concerns surrounding Ebola can cause a change in trajectory, we expect interest rates to gradually rise over the next few years. The exact timing of when this trends starts, however, remains unclear. The Fed completed an important milestone with the end of QE3. With rates continuing to be low on an absolute basis, we expect heightened volatility, in particular in the interim period between now and when the Fed ultimately begins to raise rates. In this low yield environment, many investors have chosen to pursue securities that offer high yields without fully appreciating the risks involved with such an endeavor. It is important for investors to be mindful of the instant gratification of chasing high yields and to think prudently about how they are achieving that yield. Our view is that a portfolio needs to work over the investment horizon and not just be something that is positioned only for today. These are among the important considerations we evaluate when structuring the Strategic Income Fund. The unpredictable nature of interest rates over the short-term and subsequent effect on income securities will cause portfolio performance to lag the Index from time to time. However, we believe that balancing competing considerations of earning sufficient yield with protecting principal, instead of just reaching for yield, is crucial to long-term investment success. We thank you for investing in the Advisory Research Strategic Income Fund and look forward to updating you again in 2015. Advisory Research, Inc. The value of a convertible security is influenced by changes in interest rates, the credit standing of the issuer and other factors.Debt securities have interest rate, inflation and credit risks and are subject to prepayment and default risk.High yield and junk securities involve greater risk and tend to be more sensitive to economic conditions and credit risk.Foreign and US currencies may unfavorably fluctuate in value relative to each other.Distressed securities are typically unrated, lower-rated, in default or close to default and the prices may be extremely volatile, more likely to become worthless and the Fund may lose all of its investment. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, difference in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors.Stocks are subject to substantial risks that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably.The Fund may write covered call options on its holdings and will forgo the opportunity to benefit from potential increases in the value of that security, but will continue to bear the risk of declines in the value of the security. Advisory Research 50 Advisory Research Strategic Income Fund FUND PERFORMANCE at October 31, 2014 (Unaudited) The Fund commenced operations on December 31, 2012, after the conversion of a limited partnership account, Advisory Research Value Income Fund, L.P., which commenced operations on June 30, 2003, (the “Predecessor Account”).The Predecessor Account was managed with substantially the same investment objective, policies and philosophies as are followed by the Fund.This graph compares a hypothetical $10,000 investment in the Predecessor Account, made at its inception, with a similar investment in the BofA Merrill Lynch Fixed Rate Preferred Securities Index.Results include the reinvestment of all dividends and capital gains. The BofA Merrill Lynch Fixed Rate Preferred Securities Index: Consists of fixed-rate, U.S.-dollar-denominated preferred securities and fixed-to-floating rate securities that are callable prior to the floating rate period and are at least one year from the start of the floating rate period. Securities must be rated investment grade including the country of risk and must be issued as public securities or 144a filing and a minimum outstanding of $100 million. The index includes perpetual preferred securities, American Depository Shares/Receipts (ADS/R), domestic and Yankee trust preferred securities having a minimum remaining term of at least one year, both DRD-eligible and non-DRD-eligible preferred stock and senior debt.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2014 1 Year 3 Years 5 Years Since Inception* Advisory Research Strategic Income Fund 7.40% 6.10% 8.49% 4.31% BofA Merrill Lynch Fixed Rate Preferred Securities Index 12.45% 7.28% 9.31% 2.91% *Fund commenced operations on June 30, 2003. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 665-1414. Gross and net expense ratios for the Fund were 1.03% and 0.93% respectively, which were the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s return would have been lowered.The contractual fee waivers are in effect until February 28, 2015. The performance table above includes information for the Predecessor Account prior to December 12, 2012.The returns for the Predecessor Account reflect its performance prior to December 12, 2012 and have been adjusted to reflect the Fund’s estimated gross annual expense ratio as set forth in the Fund’s prospectus dated December 31, 2012 as amended. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 51 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS As of October 31, 2014 Number of Shares Value COMMON STOCKS – 5.5% COMMUNICATIONS – 1.0% BCE, Inc. $ Verizon Communications, Inc. CONSUMER DISCRETIONARY – 0.6% Cracker Barrel Old Country Store, Inc. CONSUMER STAPLES – 1.0% Altria Group, Inc. Kraft Foods Group, Inc. ENERGY – 1.0% ConocoPhillips Royal Dutch Shell PLC – ADR – Class B FINANCIALS – 1.5% Blackstone Group LP Oaktree Capital Group LLC Ventas, Inc. - REIT HEALTH CARE – 0.4% GlaxoSmithKline PLC - ADR TOTAL COMMON STOCKS (Cost $4,804,917) Principal Amount CORPORATE BONDS – 50.3% COMMUNICATIONS – 1.3% $ CenturyLink, Inc. 6.450%, 6/15/2021 CONSUMER DISCRETIONARY – 3.5% L Brands, Inc. 5.625%, 2/15/2022 Stanley Black & Decker, Inc. 5.750%, 12/15/20531, 2 Vail Resorts, Inc. 6.500%, 5/1/20191 CONSUMER STAPLES – 1.5% CST Brands, Inc. 5.000%, 5/1/20231 52 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Principal Amount Value CORPORATE BONDS (Continued) ENERGY – 4.9% $ Frontier Oil Corp. 6.875%, 11/15/20181 $ QEP Resources, Inc. 6.800%, 4/1/2018 Range Resources Corp. 6.750%, 8/1/20201 5.750%, 6/1/20211 SEACOR Holdings, Inc. 7.375%, 10/1/2019 FINANCIALS – 32.5% Allstate Corp. 5.750%, 8/15/20531, 2 American Express Co. 6.800%, 9/1/20661, 2 Bank of America Corp. 8.000%, 7/29/20491, 2 Catlin Insurance Co., Ltd. 7.249%, N/A1, 2, 4, 5 Charles Schwab Corp. 7.000%, 2/28/20491, 2 CIT Group, Inc. 5.000%, 8/1/2023 Citigroup, Inc. 5.950%, N/A1, 2 General Electric Capital Corp. 7.125%, 12/29/20491, 2 Goldman Sachs Group, Inc. 5.700%, 12/29/20491, 2 Hartford Financial Services Group, Inc. 8.125%, 6/15/20381, 2 JPMorgan Chase & Co. 7.900%, 4/29/20491, 2 Leucadia National Corp. 5.500%, 10/18/20231 M&T Bank Corp. 6.450%, N/A1, 2, 4 Navient Corp. 8.450%, 6/15/2018 Prudential Financial, Inc. 8.875%, 6/15/20381, 2 Wells Fargo & Co. 7.980%, 3/29/20491, 2 53 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Principal Amount Value CORPORATE BONDS (Continued) FINANCIALS (Continued) $ Weyerhaeuser Co. 7.950%, 3/15/2025 $ MATERIALS – 4.4% Alcoa, Inc. 5.400%, 4/15/20211 ArcelorMittal 6.125%, 6/1/2018 Ball Corp. 5.750%, 5/15/20211 UTILITIES – 2.2% Southern California Edison Co. 6.250%, 8/29/20491, 2 TOTAL CORPORATE BONDS (Cost $49,082,604) Number of Shares MUTUAL FUNDS – 1.0% PIMCO Corporate & Income Strategy Fund TOTAL MUTUAL FUNDS (Cost $939,800) PREFERRED STOCKS – 37.8% COMMUNICATIONS – 1.9% Telephone & Data Systems, Inc. 6.875%, 11/15/20151 7.000%, 3/15/20161 FINANCIALS – 34.3% Affiliated Managers Group, Inc. 5.250%, 10/15/20151 6.375%, 8/15/20171 Alexandria Real Estate Equities, Inc. 6.450%, 3/15/20171 Ally Financial, Inc. 8.500%, N/A1, 2, 4 American Financial Group, Inc. 6.375%, 6/12/20171 7.000%, 9/30/20501 54 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS (Continued) Associated Banc-Corp 8.000%, 9/15/20161 $ Charles Schwab Corp. 6.000%, 9/1/20171 Citigroup Capital XIII 7.875%, 10/30/20151, 2 Citigroup, Inc. 6.875%, 2/12/20191 Discover Financial Services 6.500%, 12/1/20171 Equity Commonwealth 7.500%, 11/15/20191 Fifth Third Bancorp 6.625%, 12/31/20231, 2 GMAC Capital Trust I 8.125%, 2/15/20161, 2 Goldman Sachs Group, Inc. 6.500%, 11/1/20161 Hartford Financial Services Group, Inc. 7.875%, 4/15/20221, 2 HSBC USA, Inc. 6.500%, N/A1, 4 MetLife, Inc. 6.500%, N/A1, 4 Morgan Stanley 6.375%, N/A1, 2, 4 Morgan Stanley Capital Trust IV 6.250%, 4/1/20331 Morgan Stanley Capital Trust VI 6.600%, 2/1/20461 Navient Corp. 3.992%, 3/15/2017 2 4.042%, 1/16/2018 2 PNC Financial Services Group, Inc. 6.125%, 5/1/20221, 2 Post Properties, Inc. 8.500%, 10/1/20261 PS Business Parks, Inc. 6.875%, 10/15/20151 Public Storage 6.500%, 4/14/20161 6.875%, 4/15/20151 Raymond James Financial, Inc. 6.900%, 3/15/20171 55 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2014 Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS (Continued) Stifel Financial Corp. 6.700%, 1/15/20151 $ U.S. Bancorp 6.000%, 4/15/20171, 2 Vornado Realty Trust 6.875%, 4/20/20161 Wells Fargo & Co. 8.000%, 12/15/20171 Zions Bancorporation 6.950%, 9/15/20231, 2 MATERIALS – 1.6% CHS, Inc. 7.100%, 3/31/20241, 2 TOTAL PREFERRED STOCKS (Cost $36,127,520) SHORT-TERM INVESTMENTS – 4.6% Fidelity Institutional Money Market Fund, 0.04%3 TOTAL SHORT-TERM INVESTMENTS (Cost $4,584,826) TOTAL INVESTMENTS – 99.2% (Cost $95,539,667) Other Assets in Excess of Liabilities – 0.8% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust 1 Callable. 2 Variable, floating or step rate security. 3 The rate is the annualized seven-day yield at period end. 4 Perpetual security. Maturity date is not applicable. 5 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. See accompanying Notes to Financial Statements. 56 Advisory Research Strategic Income Fund SUMMARY OF INVESTMENTS As of October 31, 2014 Security Type/Industry Percent of Total Net Assets Corporate Bonds Financials 32.5% Energy 4.9% Materials 4.4% Consumer Discretionary 3.5% Utilities 2.2% Consumer Staples 1.5% Communications 1.3% Total Corporate Bonds 50.3% Preferred Stocks Financials 34.3% Communications 1.9% Materials 1.6% Total Preferred Stocks 37.8% Common Stocks Financials 1.5% Consumer Staples 1.0% Energy 1.0% Communications 1.0% Consumer Discretionary 0.6% Health Care 0.4% Total Common Stocks 5.5% Short-Term Investments 4.6% Mutual Funds 1.0% Total Investments 99.2% Other Assets in Excess of Liabilities 0.8% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 57 Advisory Research Funds STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2014 All Cap Value Fund Emerging Markets Opportunities Fund Global Value Fund International All Cap Value Fund Assets: Investments, at cost $ Foreign currency, at cost - Investments, at value $ Foreign currency, at value - Receivables: Investment securities sold - Fund shares sold - - Dividends and interest Due from Advisor - - - Prepaid expenses - - Total assets Liabilities: Payables: Investment securities purchased - - Fund shares redeemed - - - Advisory fees - Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Shareholder reporting fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Offering costs - Others - 41 - - Shareholder servicing fees (Note 7) - Other accrued expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01per share with unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments ) Foreign currency translations - ) ) ) Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 58 Advisory Research Funds STATEMENTS OF ASSETS AND LIABILITIES As of October 31, 2014 International Small Cap Value Fund Small Company Opportunities Fund Strategic Income Fund Assets: Investments, at cost $ $ $ Foreign currency, at cost - - Investments, at value $ $ $ Foreign currency, at value - - Receivables: Investment securities sold - Fund shares sold - - Dividends and interest 10 Due from Advisor - - Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased - Fund shares redeemed - - - Advisory fees - Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Shareholder reporting fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Offering costs - Others - 78 - Shareholder servicing fees (Note 7) - - Other accrued expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Paid-in capital (par value of $0.01per share with unlimited number of shares authorized) $ $ $ Accumulated net investment income (loss) ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) - - Net Assets $ $ $ Shares of beneficial interest issued and outstanding Net asset value per share $ $ Net asset value per share per Class: Investor Class shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value per share $ Class I shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 59 Advisory Research Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2014 All Cap Emerging Markets Global International Value Opportunities Value All Cap Value Fund Fund* Fund Fund Investment Income: Dividends (net of foreign withholding taxes of $0, $19,051, $39,292 and $5,390, respectively) $ Interest 28 Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Auditing fees Legal fees Custody fees Miscellaneous Trustees' fees and expenses Chief Compliance Officer fees Shareholder reporting fees Insurance fees Offering costs - - - Shareholder servicing fees (Note 7) - Total expenses Advisory fees waived ) Other expenses absorbed - ) - ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions - ) ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) ) ) Foreign currency translations - ) ) ) Net change in unrealized appreciation/depreciation ) ) ) Net realized and unrealized gain (loss) on investments and foreign currency ) Net Increase (Decrease) in Net Assets from Operations $ ) * The Fund commenced operations November 1, 2013. See accompanying Notes to Financial Statements. 60 Advisory Research Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2014 International Small Company Strategic Small Cap Value Opportunities Income Fund Fund* Fund Investment Income: Dividends (net of foreign withholding taxes of $433,458, $34 and $4,547, respectively) $ $ $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Auditing fees Legal fees Custody fees Miscellaneous Trustees' fees and expenses Chief Compliance Officer fees Shareholder reporting fees Insurance fees Offering costs - Shareholder servicing fees (Note 7) - - Total expenses Advisory fees waived ) ) ) Other expenses absorbed - ) - Net expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions ) - - Net realized gain Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations ) - - Net change in unrealized appreciation/depreciation ) Net realized and unrealized gainon investments and foreign currency Net Increase (Decrease) in Net Assets from Operations $ $ $ * The Fund commenced operations November 1, 2013. See accompanying Notes to Financial Statements. 61 Advisory Research Funds Advisory Research All Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2014 October 31, 2013 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on: Investments Net change in unrealized appreciation/depreciation on: Investments ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) - Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $4,994 and $0, respectively. See accompanying Notes to Financial Statements. 62 Advisory Research Funds Advisory Research Emerging Markets Opportunities Fund STATEMENT OF CHANGES IN NET ASSETS For the Period November 1, 2013* through October 31, 2014 Increase (Decrease) in Net Assets From: Operations: Net investment income $ Net realized gain (loss) on: Investments Foreign currency transactions ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) Total distributions to shareholders ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $250. See accompanying Notes to Financial Statements. 63 Advisory Research Funds Advisory Research Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2014 October 31, 2013 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on: Investments Foreign currency transactions Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) - Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net increase in capital share transactions 1 Net of redemption fee proceeds of $7,555 and $210, respectively. See accompanying Notes to Financial Statements. 64 Advisory Research Funds Advisory Research International All Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2014 October 31, 2013 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments Foreign currency transactions ) Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations ) Net increase in net assets resulting from operations ) Distributions to Shareholders: From net investment income ) ) From net realized gains ) - Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net decrease in net assets from capital transactions ) ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) ) Net decrease in capital share transactions ) ) 1 Net of redemption fee proceeds of $0 and $0, respectively. See accompanying Notes to Financial Statements. 65 Advisory Research Funds Advisory Research International Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2014 October 31, 2013 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain (loss) on: Investments Foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income Investor Class ) ) From net realized gains Investor Class ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Investor Class Class I - Reinvestment of distributions Investor Class Class I - - Cost of shares redeemed1 Investor Class ) ) Class I ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Investor Class Class I - Shares issued on reinvestment Investor Class Class I - - Shares redeemed Investor Class ) ) Class I ) - Net increase in capital share transactions 1 Net of redemption fee proceeds of $963 and $217 for the year ended October 31, 2014 and $7,033 and $0 for the year ended October 31, 2013 for Investor Class and Class I, respectively. See accompanying Notes to Financial Statements. 66 Advisory Research Funds Advisory Research Small Company Opportunities Fund STATEMENT OF CHANGES IN NET ASSETS For the Period November 1, 2013* through October 31, 2014 Increase (Decrease) in Net Assets From: Operations: Net investment loss $ ) Net realized gain on: Investments Net change in unrealized appreciation/depreciation on: Investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) Total distributions to shareholders ) Capital Transactions: Proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold Shares issued on reinvestment Shares redeemed ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $0. See accompanying Notes to Financial Statements. 67 Advisory Research Funds Advisory Research Strategic Income Fund STATEMENTS OF CHANGES IN NET ASSETS For the Period For the Year Ended December 31, 2012* through October 31, 2014 October 31, 2013 Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on: Investments Net change in unrealized appreciation/depreciation on: Investments ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Proceeds from shares sold Issued in connection with reorganization of private fund (Note 1) - Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period - End of period $ $ Accumulated net investment income $ $ Capital Share Transactions: Shares sold Shares issued in connection with reorganization of private fund (Note 1) - Shares issued on reinvestment Shares redeemed ) ) Net increase (decrease) in capital share transactions ) * Commencement of operations. 1 Net of redemption fee proceeds of $1,799 and $1,330, respectively. See accompanying Notes to Financial Statements. 68 Advisory Research Funds Advisory Research All Cap Value Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Period November For the Year Ended For the Year Ended For the Year Ended For the Year Ended 16, 2009* through October 31, 2014 October 31, 2013 October 31, 2012 October 31, 2011 October 31, 2010 Net asset value, beginning of period $ Income from investment operations: Net investment income 1 1 1 1 Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) - From net realized gain ) - ) ) - Total distributions ) - Redemption fee proceeds - 2 - - 2 - - Net asset value, end of period $ Total return3 % 4 Ratios and Supplemental Data: Net assets, end of period (millions) $ Ratio of expenses to average net assets: 6 Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed % % % %) %) 5 After fees waived and expenses absorbed % 5 Portfolio turnover rate 44
